Defendant’s motion for a rehearing is overruled.
Since plaintiff and defendant each has filed a motion for judgment on the pleadings, these motions are set for hearing in open court on oral arguments and briefs, on October 4, 1938, following cases now on the docket for that day. We invite counsel to suggest the form of the decree which might properly be entered, in view of the court’s opinion heretofore rendered in this cause, and, if possible, to agree upon an appropriate decree in harmony with the opinion of the court, and which they deem fair to the parties.
Defendant also has filed a motion for the appointment of a com*459missioner. There will be no necessity of considering this motion if an appropriate decree on the pleadings can be made. If counsel desire to press this motion it will be heard following the argument on the motions for judgment. If a commissioner is appointed, the court would like the views of. counsel as to the matters to be inquired into by the commissioner, and the scope of the evidence to be taken before him.